EXHIBIT 10.26

ACADIA Pharmaceuticals Inc.

Description of Executive Officer Annual Incentive Cash Compensation Program

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of ACADIA Pharmaceuticals Inc. (the “Company”) has recommended to the
Board, and the Board has approved, incentive cash compensation for the Company’s
executive officers pursuant to an annual incentive cash compensation program.
The program provides for an annual incentive cash compensation target equal to a
percentage of each executive’s base salaries as follows: 30% for Uli Hacksell,
CEO; 25% for Roger Mills, Executive Vice President, Development; 23.5% for
Thomas H. Aasen, Vice President and CFO and Brian Lundstrom, Senior Vice
President, Business Development; and 20% for Bo-Ragnar Tolf, Vice President,
Chemistry.

Under the program, after the completion of each fiscal year the Committee
recommends to the Board for approval for each executive a bonus that will be
equal to an amount from 0 to 150% of the applicable target amount. In making its
recommendations, the Committee assesses the level of achievement of specific
criteria by the executive and the Company. These criteria include the
achievement of research and development milestones, including the advancement of
the Company’s clinical programs and the Company’s preclinical assets toward
clinical development; and other criteria the disclosure of which would reveal
confidential business information and plans of the Company.